Citation Nr: 0639598	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-36 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from September 1944 
to October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In June 2006, a Deputy Vice Chairman at the Board advanced 
the veteran's appeal on the Board's docket.  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900 (2006).  That 
same month the Board remanded the veteran's appeal to the 
Appeals Management Center (AMC) for additional development.  
That development has been completed and the veteran's claim 
is again before the Board.  


FINDINGS OF FACT

1.  In April 2002, the veteran underwent same-day surgery at 
the VA Medical Center (VAMC) in Marion, Indiana, for removal 
of a cataract in his left eye and implantation of a 
replacement lens.  The veteran developed endophthalmitis 
(inflammation of the eye) following the surgery.  

2.  The veteran was treated for endophthalmitis at St. Louis 
University later in April 2002, during which he underwent a 
vitreal antibiotic injection of the left eye with culture of 
vitreal fluid.  The veteran underwent further vitrectomy in 
June 2002, which included left eye retinal detachment repair 
with silicone oil. 

3.  Neither endophthalmitis nor retinal tear (detached 
retina) has been shown to be the result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA health care providers who provided the veteran's 
treatment.  

4.  The veteran's endophthalmitis and retinal tears were 
events reasonably foreseeable.  

CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for loss of vision of the left eye have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a June 2006 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in an 
August 2006 supplemental statement of the case, the RO 
provided the veteran notice regarding the assignment of 
effective dates and disability rating elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Here, following the issuance of the June 2006 notice 
letter, the veteran notified the RO that he had no other 
information or evidence to submit in support of his claim.  
Likewise, in August 2006, the veteran's claim was 
readjudicated following the issuance of the notice letter.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the medical records associated with the 
veteran's VA treatment and private treatment at St. Louis 
University have been obtain and associated with the claims 
file.  Additionally, the RO has obtained medical opinions 
relevant to the claim on appeal.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was received by the RO in December 2002.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that during the course of the veteran's 
appeal, regulations to implement the current version of 38 
U.S.C.A. § 1151 were promulgated in August 2004.  See 38 
C.F.R. § 3.361 (2006).  The effective date of the change was 
September 2, 2004.  (See 38 C.F.R. § 3.358 (2006) pertaining 
to claims for compensation for disability or death from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  When the veteran filed his claim in 
December 2002, the regulations governing those claims for 
compensation under 38 U.S.C.A. § 1151 were found only at 
38 C.F.R. § 3.358.  A review of 38 C.F.R. § 3.361 reflects 
that in pertinent part, the regulation is a restatement of 
the criteria of 38 U.S.C.A. § 1151.  In this case, the RO has 
provided the veteran notice of 38 U.S.C.A. § 1151, the pre-
amended version of 38 C.F.R. § 3.358 and the amended version 
of the regulation codified at 38 C.F.R. § 3.361.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § § 17.32.  38 C.F.R. § 3.361(d)(2).  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
Finally, under 38 C.F.R. § 17.32 (d), the consent form will 
be witnessed, will be filed in the patient's medical records, 
and will be valid for a period of 30 calendar days.  

The medical evidence reflects that in April 2002, the veteran 
underwent same-day surgery at the Marion VAMC for removal of 
a cataract in his left eye and implantation of a replacement 
lens.  The veteran developed endophthalmitis following the 
surgery.  The veteran was treated for endophthalmitis at St. 
Louis University later in April 2002, during which he 
underwent a vitreal antibiotic injection of the left eye with 
culture of vitreal fluid.  The veteran underwent further 
vitrectomy in June 2002, which included left eye retinal 
detachment repair with silicone oil.  In this regard, a June 
2002 operative report from St. Louis University reflects a 
preoperative diagnosis of vitreous opacity, left eye, 
secondary to endophthalmitis.  During the course of the 
veteran's left eye surgery, a total retinal detachment, to 
include retinal tearing, was found.  The medical evidence 
does not otherwise indicate whether the identified retinal 
tears and retinal detachment are related to the veteran's 
left cataract surgery performed at the Marion VAMC in April 
2002 or due to any surgical procedure performed on the 
veteran's left eye at St. Louis University.  

In this case, the only competent opinion medical evidence of 
record weighs against the veteran's claim.  In particular, a 
report of August 2006 VA examination reflects the examiner's 
opinion that there was no carelessness, negligence, lack of 
proper skill, or error in judgment or similar existence of 
fault by VA in furnishing the veteran's care during and 
following the April 2002 left cataract eye surgery (to 
include the loss of visual acuity due to endophthalmitis 
and/or retinal tears).  The examiner's report, in particular, 
noted as follows, 

The cataract surgery at Marion VAMC itself was 
uncomplicated (per 4/10/02 operative note).  
After [the veteran] presented with acute 
[symptoms] (on 4/15/02) to the eye clinic at 
Popular Bluff VAMC, he was immediately referred 
to St[.] Louis University for urgent vitreal 
antibiotic injection and culture of vitreal 
fluid (also performed on 4/15/02).  Development 
of retinal tears in the [left] eye (always a 
possible complication of preceding procedures) 
was surgically addressed [in] 6/03/02.  These 
actions meet standards of care for this type of 
post-operative complication.  

The examiner further commented that loss of visual acuity in 
the left eye was not due to an event that was not reasonably 
foreseeable.  In this regard, the examiner commented that 
endophthalmitis was a rare but not unheard of complication 
after uncomplicated cataract surgery.  As noted above, the 
examiner also identified retinal tears as "always a possible 
complication" (i.e., a reasonably foreseeable event) of 
cataract surgery and/or vitreal antibiotic injection/culture 
of vitreal fluid.  The determination of whether the proximate 
cause of a veteran's additional disability was an event not 
reasonably foreseeable is to be based on what a reasonable 
health care provider would have foreseen.  The event must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).  The Board notes that it is bound by 
the laws and regulations governing the veteran's claim.  

Neither the veteran nor his representative has otherwise 
alluded to or identified competent medical evidence that 
would support the veteran's claim or otherwise contradict the 
medical opinion evidence of record.  

The Board also notes that there is no indication the 
veteran's consent was not "informed" consent in accordance 
with 38 C.F.R. § 17.32.  In this case, the medical evidence 
reflects that the veteran had decision-making capacity and 
was able to communicate decisions concerning his health care.  
The medical consent form, which the veteran signed, notes 
that the veteran was advised of the risks, alternatives, and 
benefits associated with his left eye cataract surgery.  The 
medical consent form was witnessed by a VA nurse.  As such, 
the Board finds the medical evidence reflects informed 
consent on the veteran's behalf under 38 C.F.R. § 17.32.

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.  

The Board also notes that in a December 2003 statement, the 
veteran's spouse notes, "I read where if anything would go 
wrong in any of the VA [h]ospitals causing lost [sic] of 
something (i.e. limb, eye, etc.) that there is compensation 
available."  The veteran's spouse appears to be referencing 
that version 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997, where neither VA fault nor an event not reasonably 
foreseeable was required for a claim to be granted.  However, 
Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
VA, or an event not reasonably foreseeable.  As noted above, 
the veteran filed his claim in December 2002.  As such, the 
amended version of 38 U.S.C.A. § 1151, is applicable to his 
claim on appeal.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions 38 U.S.C.A. 
§ 1151 for loss of vision in the left eye is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


